Citation Nr: 1122685	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  06-11 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Regional Office (RO) that denied service connection for bilateral hearing loss.  

In a July 2008 rating decision, the RO granted service connection for left ear hearing loss and tinnitus.  Because the July 2008 decision represents a full grant of the benefits sought with respect to these issues, these matters are not before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  

In March 2010, the Board remanded the matter of entitlement to service connection for right ear hearing loss to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  As the RO/AMC requested that the Veteran provide information as to the health care providers who have treated him for hearing loss, scheduled the Veteran for a VA examination, and obtained the requested medical opinion, the Board finds that the RO/AMC has substantially complied with the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence necessary to substantiate his claim and the VA has made reasonable efforts to develop such evidence.

2.  A right ear hearing loss disability was not present in service or until many years thereafter, and is not shown to be the result of hazardous noise exposure in service.



CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated during active service, and sensorineural right ear hearing loss disability may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts have been fulfilled by information provided to the Veteran by correspondence dated in December 2004 and April 2006.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Thereafter, the claim was reviewed and a rating decision was issued in March 2005 and a supplemental statement of the case (SSOC) was provided to the Veteran in July 2010.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was recently revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in March 2006 and April 2006 letters.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence. A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and VA treatment records have been obtained and associated with his claims file, and VA examinations were conducted in October 2005 and April 2010.  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  He has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Factual Background and Legal Analysis

In November 2004, the Veteran filed a claim for service connection for bilateral hearing loss, which was denied by the RO in a March 2005 rating decision.  In his July 2005 notice of disagreement (NOD), the Veteran asserted that his hearing loss and tinnitus were related to noise exposure during his military service.  Specifically, he said that he was exposed to aircraft engine noise while working on the flight line as an Air Force fireman and that he was also exposed to noise from fire engines/equipment.  The Veteran's DD-214 indicates that the Veteran's Air Force Specialty was Fire protection Specialist (57150).  

The Veteran's service treatment records are unremarkable for hearing loss during service.  During his August 1961 entrance examination, whispered voice test was 15/15 (i.e., normal) in each ear.  

Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in parentheses.  At the time of the Veteran's July 1965 discharge physical examination, pure tone thresholds, in decibels, were noted as follows: 





HERTZ


For ISO add
500 (15)
1000 (10)
2000 (10)
3000 (10)
4000 (5)
RIGHT
-5 (10)
0 (10)
0 (10)
-5 (5)
0 (5)
LEFT
0 (15)
-5 (5)
-5 (5)
0 (10)
15 (20)

On the March 1969 Report of Medical History, the Veteran denied having ear, nose, and throat trouble.

During the October 2005 VA examination, the Veteran reported that his right ear was "dead".  He said he had been wearing a left ear hearing aid since 1985 and that he was seen by a private Ear, Nose, & Throat (ENT) specialist and underwent magnetic resonance imaging (MRI) due to asymmetric hearing.  He said he could not recall when his right ear hearing decreased so dramatically.  As far as noise exposure, the Veteran reported that he was exposed to noise while working on the flight line during military service as a fireman and that he also was exposed to noise while working in a factory during civilian life.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
105
105
105
105
105
105
LEFT
50
55
50
65
80
62.5

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and of 92 percent in the left ear.  The diagnoses were moderate to severe sensorineural hearing loss in the left ear and profound sensorineural hearing loss in the right ear.  The examiner opined that the Veteran's left ear hearing loss and tinnitus were "at least as likely as not" caused by or a result of noise exposure during military service.  The rationale given for the opinion was that the Veteran's report of noise exposure [during service] could not be ruled out as a contributing factor.  With regard to the Veteran's right ear hearing loss, the examiner stated that the etiology and time frame of profound right ear hearing loss could not be determined.  

VA outpatient treatment records dated from October 2005 to May 2009 show ongoing treatment for bilateral hearing loss. 

The report of the April 2010 VA examination reflects that the examiner reviewed the Veteran's service treatment records and noted that the Veteran had normal hearing at the time of discharge with no significant changes from his enlistment audiogram.  The report discusses the Veteran's noise exposure during service and civilian life, but also notes that he did not where hearing protection when he was working at a factory in civilian life.  He said that he did not know when he lost his hearing in his right ear.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
105+
105+
105+
100
105+
103.2
LEFT
85
80
70
65
80
73.75

Speech audiometry revealed speech recognition ability of 92 in the left ear; the examiner was unable to test speech recognition in the right ear.  The diagnoses were profound sensorineural hearing loss in the right ear and moderately severe mixed hearing loss in the left ear.  The examiner opined that right ear hearing loss was not the result of noise exposure during service.  The rationale provided for the opinion was that the Veteran's service treatment records showed normal bilateral hearing that was symmetrical at enlistment and at discharge without any significant changes noted.  Therefore, the examiner reasoned, the asymmetry (in the Veteran's hearing) and right ear hearing loss occurred sometime after service and was not related to service. 

In this case, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Board points out that there is no dispute that Veteran is competent to report symptoms of right ear hearing loss because this requires only personal knowledge as it comes to him through his own senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  Here, however, the Veteran has been unable to estimate the onset of his right ear loss.  He has stated that he wore a hearing aid in the left ear since 1985, but it is unclear whether he had right ear hearing loss at that time or whether this occurred sometime thereafter.  In any event, he does not allege that right ear hearing loss had its onset in service or within one year of service and he does not allege that he has had right ear hearing loss since service.  Rather, he alleges that his current right ear hearing, which occurred some years later, is related to noise exposure during military service. 

In the present case, the first medical record documenting right ear hearing loss is the October 2005 examination report - over four decades since active service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is, of itself, a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, the only probative medical opinion of record weighs against the claim for service connection.  The October 2005 VA examiner was unable to provide an opinion regarding the etiology of the Veteran's right ear hearing loss; however, the April 2010 VA examiner opined that it was not the result of noise exposure during service.  The April 2010 VA examiner provided a rationale for the opinion, which the Board finds to be very probative - especially because it involved a detailed review and discussion of the relevant medical evidence contained in the claims file, a discussion of the Veteran's reported military and civilian noise exposure, and a personal clinical evaluation.  

As regards any direct assertions by the Veteran and his representative that the Veteran's current right ear hearing loss is related to the Veteran's military service, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the question of medical etiology of disability for which service connection is sought - a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without appropriate medical training and expertise, they are not competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for right ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports a finding that current right ear hearing loss is medically related to service, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right ear hearing loss is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


